           Case 3:18-cv-00326-HZ      Document 172        Filed 10/10/19    Page 1 of 3




  Jeffrey S. Love, OSB No. 873987
  John D. Vandenberg, OSB No. 893755
  James E. Geringer, OSB No. 951783
  KLARQUIST SPARKMAN, LLP
  One World Trade Center
  121 SW Salmon Street, Suite 1600
  Portland, Oregon 97204
  T: 503-595-5300
  jeffrey.love@klarquist.com
  john.vandenberg@klarquist.com
  james.geringer@klarquist.com

  Howard L. Close (pro hac vice)
  Ronnie Flack, Jr. (pro hac vice)
  Patrick B. McAndrew (pro hac vice)
  J. Andrew Love (pro hac vice)
  WRIGHT CLOSE & BARGER, LLP
  One Riverway, Suite 2200
  Houston, Texas 77056
  713-572-4321
  close@wrightclose.com
  flack@wrightclose.com
  mcandrew@wrightclosebarger.com
  love@wrightclosebarger.com

  Additional Counsel Listed Below

                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                    PORTLAND DIVISION


 FEREYDUN TABAIAN and AHMAD                                           Case No.: 3:18-cv-0326-HZ
 ASHRAFZADEH,

                                     Plaintiffs,               STIPULATION OF DISMISSAL

           v.

 INTEL CORPORATION,

                                    Defendant.

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties, by and through
undersigned counsel, hereby stipulate and agree to dismissal with prejudice of Plaintiffs


Page 1 -        STIPULATION OF DISMISSAL
           Case 3:18-cv-00326-HZ       Document 172       Filed 10/10/19      Page 2 of 3




Fereydun Tabaian and Ahmad Ashrafzadeh’s claims against Defendant Intel Corporation, and to
dismissal without prejudice of Defendant Intel Corporation’s counterclaims against Plaintiffs.
The parties further agree to waive any right to appeal or otherwise move for relief from this
Stipulation. Each party shall bear its own costs and attorneys’ fees with respect to the action.
       DATED: October 10, 2019

 s/Howard L. Close                                 s/Renée E.Rothauge
 Jeffrey S. Love, OSB No. 873987                   Renée E. Rothauge, OSB No. 903712
 John D. Vandenberg, OSB No. 893755                MARKOWITZ HERBOLD PC
 James E. Geringer, OSB No. 951783                 1455 SW Broadway, Suite 1900
 KLARQUIST SPARKMAN, LLP                           Portland, OR 97201
 One World Trade Center                            (503) 295-3085
 121 SW Salmon Street, Suite 1600                  reneerothauge@markowitzherbold.com
 Portland, Oregon 97204
 503-595-5300                                      Michael J. Summersgill (pro hac vice)
 jeffrey.love@klarquist.com                        Jordan L. Hirsch (pro hac vice)
 john.vandenberg@klarquist.com                     WILMER CUTLER PICKERING HALE
 james.geringer@klarquist.com                      AND DORR LLP
                                                   60 State Street
 Howard L. Close (pro hac vice)                    Boston, MA 02109
 J. Andrew Love (pro hac vice)                     (617) 526-6000
 Patrick B. McAndrew (pro hac vice)                michael.summersgill@wilmerhale.com
 Ronnie Flack, Jr. (pro hac vice)                  jordan.hirsch@wilmerhale.com
 WRIGHT CLOSE & BARGER, LLP
 One Riverway, Suite 2200                          Todd C. Zubler (pro hac vice)
 Houston, Texas 77056                              WILMER CUTLER PICKERING HALE
 713-572-4321                                      AND DORR LLP
 close@ wrightclosebarger.com                      1875 Pennsylvania Avenue, NW
 love@wrightclosebarger.com                        Washington, DC 20006
 mcandrew@wrightclosebarger.com                    (202) 663-6000
 flack@ wrightclosebarger.com                      todd.zubler@wilmerhale.com
 Richard N. Laminack (pro hac vice)                Arthur W. Coviello (pro hac vice)
 LAMINACK, PIRTLE & MARTINES                       WILMER CUTLER PICKERING HALE
 5020 Montrose Blvd., 9th Floor                    AND DORR LLP
 Houston, Texas 77006                              950 Page Mill Road
 713-292-2750                                      Palo Alto, CA 94304
 rickl@lpm-triallaw.com                            (650) 858-6069
                                                   arthur.coviello@wilmerhale.com
 Luke Motley IV (pro hac vice)
 LAW OFFICES OF LUKE MOTLEY, IV PC                 Attorneys for Defendant and Counterclaim
 111 S. Travis Street                              Plaintiff Intel Corporation
 Sherman, TX 75090
 903-892-9133
 lmotley4@motleypc.com
 Attorneys for Plaintiffs and Counterclaim
 Defendants Fereydun Tabaian and Ahmad
 Ashrafzadeh
TABA\919607


Page 2 -       STIPULATION OF DISMISSAL
        Case 3:18-cv-00326-HZ       Document 172     Filed 10/10/19    Page 3 of 3




                       ATTORNEY CERTIFICATE OF SERVICE
     I hereby certify that on October 10, 2019, I have made service of the foregoing
STIPULATION OF DISMISSAL on the party/ies listed below in the manner indicated:
 Jeffrey S. Love                            ☐    U.S. Mail
 John D. Vandenberg                         ☐    Facsimile
 James E. Geringer                          ☐    Hand Delivery
 KLARQUIST SPARKMAN LLP                     ☐    Overnight Courier
 One World Trade Center                     ☒    Email: jeffrey.love@klarquist.com
 121 SW Salmon Street, Suite 1600                        john.vandenberg@klarquist.com
 Portland, OR 97204                                      james.geringer@klarquist.com
                                            ☒    Electronically via USDC EM/ECF system

 Howard L. Close                            ☐    U.S. Mail
 J. Andrew Love                             ☐    Facsimile
 Kathleen S. Rose                           ☐    Hand Delivery
 Ronald L. Flack, Jr                        ☐    Overnight Courier
 WRIGHT CLOSE & BARGER, LLP                 ☒    Email: close@wrightclosebarger.com
 One Riverway, Suite 2200                                love@wrightclosebarger.com
 Houston, TX 77056                                       rose@wrightclosebarger.com
                                                         flack@wrightclosebarger.com
                                            ☒    Electronically via USDC EM/ECF system

 Richard N. Laminack                        ☐    U.S. Mail
 LAMINACK, PIRTLE & MARTINES                ☐    Facsimile
 5020 Montrose Blvd., 9th Floor             ☐    Hand Delivery
 Houston, TX 77006                          ☐    Overnight Courier
                                            ☒    Email: rickl@lpm-triallaw.com
                                            ☒    Electronically via USDC EM/ECF system

 Luke Motley IV                             ☐    U.S. Mail
 LAW OFFICES OF LUKE                        ☐    Facsimile
 MOTLEY, IV PC                              ☐    Hand Delivery
 111 South Travis Street                    ☐    Overnight Courier
 Sherman, TX 75090                          ☒    Email: lmotley4@motleypc.com
                                            ☒    Electronically via USDC EM/ECF system
       DATED this 10th day of October, 2019.

                                          s/Renée E. Rothauge_______________________
                                          Renée E. Rothauge, OSB #903712
                                          Attorneys for Defendant and Counterclaim Plaintiff
                                          Intel Corporation




CERTIFICATE OF SERVICE
